Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 3, 2022.  These drawings are accepted.
Specifications
The amendments to the specification were received on May 3, 2022.  These amendments are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The presence of a period ‘.’ in line 16 leaves doubt whether the limitations subsequent are intended as part of claim 31. For purposes of examination a comma ‘,’ has been interpreted instead of a period. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Interpretative note 1. The use of ‘or’ in claim 1, lines 9 & 12 requires that subsequent limitations be interpreted as optional. In other words, only one of the lifting tool alternatives recited in lines 6-13 is required to be present in the cited prior art.
Claim(s) 16, 17, 18, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sewell (embodiment in FIG. 4) (US 7,600,584). 
Sewell discloses a yoke for a pipe handling crane, a yoke comprising:
a magazine 38 comprising a plurality of storage columns (indicated generally as 26 in FIG. 4), e.g. slots, for tubular pipes; and
a pipe lifting unit comprising a lifting tool, a lifting tool being configured to supply a tubular pipe to and retrieve a tubular pipe from a magazine, a lifting tool comprising,

a grip 92, 104 (FIG. 4), e.g. tong, which is configured to engage an outer surface of a tubular pipe and to lift a tubular pipe to a storage slot of a magazine, OR

As identified in interpretative note 1 above claim 1 requires only one of the three lifting tool alternatives in lines 6-13. Consequently, claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sewell (Column 6, lines 12-16: “in alternative embodiments (not shown) the pipe grip 100 may comprise a spring activated arm, a cam activated mechanism, or magnets to secure a pipe section 28 to a pipe delivery member 98”) (US 7,600,584).
Sewell discloses a yoke for a pipe handling crane, a yoke comprising:
a magazine 38 comprising a plurality of storage slots (indicated generally as 26 in FIG. 4) for tubular pipes; and
a pipe lifting unit 100 comprising a lifting tool, a lifting tool being configured to supply a tubular pipe to and retrieve a tubular pipe from a magazine, a lifting tool comprising,


a magnetic lifting unit (C6/L12-16) which is configured to engage an outer surface of a tubular pipe and to lift a tubular pipe to a storage slot of a magazine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 22, 23, 24, 25, 28 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell in view of Piipponen (8,474,549).
	Sewell does not disclose a plurality of storage slots provided by first and second elongate elements arranged vertically, each elongate element comprises a plurality of support slots. Piipponen discloses-
a plurality of storage slots are provided by a first elongate element 19, 24a and a second elongate element 19, 24b, arranged vertically (FIGS. 2 & 5),
first and second elongate elements both comprise a plurality of support slots,
support slot configured to support one of a tubular pipe 9 (FIG. 5), and
one support slot a first elongate element and one support slot of a second elongate element together provides a pair of support slots which makes up one storage slot.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sewell to include a plurality of storage slots provided by first and second elongate elements arranged vertically, each elongate element comprising a plurality of support slots, as taught by Piipponen, because “an advantage of the invention is that a feed member provided with a screw surface is an operationally reliable and simple component. In addition, the operation of the feed member is easy to control and automate. Further, due to the new construction the rod magazine may be light and occupy a little space. Moreover, it is easy to protect against damage.”
Claims 20 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell in view of Piipponen and Grazia (US 4,955,783).
Sewell does not disclose a vertically movable member that is a belt. Grazia discloses-
a magazine comprising a plurality of storage slots (indicated generally as pairs of belt-supported segments 69, 71 in FIG. 5g); 
a lifting unit 49b configured to supply to and retrieve from a magazine;
a first elongate element 71 comprises a vertically movable belt 81, 81 (FIGS. 1, 5g) which comprises a plurality of support surfaces 69, 69 arranged thereon, and
a second elongate element 82, 82 (FIGS. 1, 5g) comprises a vertically movable belt which comprises a plurality of support surfaces 69, 69 arranged thereon. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sewell to include a vertically movable member that is a belt, as taught by Grazia, thereby increasing accuracy in the quantity of articles placed on each respective support surface.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell in view of Piipponen and further in view of Verzilli (US 8,905,160).
Sewell discloses a yoke for a pipe handling crane, a yoke comprising:
a magazine 38 comprising a plurality of storage slots (indicated generally as 26 in FIG. 4) for tubular pipes; and
a pipe lifting unit 100 comprising a lifting tool, a lifting tool being configured to supply a tubular pipe to and retrieve a tubular pipe from a magazine, a lifting tool comprising,


a magnetic lifting unit (C6/L12-16) which is configured to engage an outer surface of a tubular pipe and to lift a tubular pipe to a storage slot of a magazine.
Sewell does not disclose a crane to move pipes to/from a pipe deck on a drilling rig. Verzilli discloses a crane 48, 88 is arranged to move tubular pipes 46 to/from a pipe deck 24 (FIGS. 9-11) on a drilling rig 20, 42 (FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sewell to include a crane to move pipes to/from a pipe deck on a drilling rig, as taught by Verzilli, such that a drill pipe from the center column in the storage magazine does not always have to be removed first thereby allowing the drill operator to cycle through all drill pipes, thereby causing them to wear equally.
As identified in interpretative note 1 above claim 31 requires only one of the three lifting tool alternatives in lines 7-16. Therefore, claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell (Column 6, lines 12-16: “in alternative embodiments (not shown) the pipe grip 100 may comprise a spring activated arm, a cam activated mechanism, or magnets to secure a pipe section 28 to a pipe delivery member 98”) in view of Verzilli (US 8,905,160).
Sewell discloses a yoke for a pipe handling crane, a yoke comprising:
a magazine 38 comprising a plurality of storage slots (indicated generally as 26 in FIG. 4) for tubular pipes; and
a pipe lifting unit 100 comprising a lifting tool, a lifting tool being configured to supply a tubular pipe to and retrieve a tubular pipe from a magazine, a lifting tool comprising,


a magnetic lifting unit (C6/L12-16) which is configured to engage an outer surface of a tubular pipe and to lift a tubular pipe to a storage slot of a magazine.
Sewell does not disclose a crane to move pipes to/from a pipe deck on a drilling rig. Verzilli discloses a crane 48, 88 is arranged to move tubular pipes 46 to/from a pipe deck 24 (FIGS. 9-11) on a drilling rig 20, 42 (FIG. 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sewell to include a crane to move pipes to/from a pipe deck on a drilling rig, as taught by Verzilli, such that a drill pipe from the center column in the storage magazine does not always have to be removed first thereby allowing the drill operator to cycle through all drill pipes, thereby causing them to wear equally.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Sewell is identified as disclose the limitations of claim 16 and dependents unless other cited art applicable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652